IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN MOORE,                             : No. 613 MAL 2014
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
D.E. & S. PROPERTIES, INC. T/A          :
CLASSIC QUALITY HOMES,                  :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.